900 F.2d 260
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Karey ROBINSON, also known as Bilal Al-Karim, Plaintiff-Appellant,v.Carol JORDAN;  James Jackson, Food Scv. Manager;  SteveVaughn, Job Coordinator;  Mrs. E. Williams,Steward I, Defendants-Appellees.
No. 89-5967.
United States Court of Appeals, Sixth Circuit.
April 17, 1990.

Before KEITH and MILBURN, Circuit Judges and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Karey Robinson, also known as Bilal Al-Karim, a Tennessee prisoner proceeding pro se and in forma pauperis, appeals from the judgment of the district court dismissing his complaint filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Robinson complained that several officials of Fort Pillow State Prison, Henning, Tennessee, discriminated against him on the basis of his religion (Muslim) by dismissing him from his job in food services because he refused to serve pork, wash pots used to cook pork, or have anything to do with pork in any way.


3
The district court dismissed the complaint as frivolous within the meaning of 28 U.S.C. Sec. 1915(d).


4
Upon review, we conclude that the complaint was properly dismissed because it is frivolous within the meaning of 28 U.S.C. Sec. 1915(d).  A complaint is frivolous "where it lacks an arguable basis either in law or fact."   Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  Claims which lack an arguable basis in law include claims of infringement of a legal interest which clearly does not exist.   Id. at 1833.


5
A constitutional right to be placed in a particular prison job clearly does not exist.   Ivey v. Wilson, 832 F.2d 950, 955 (6th Cir.1987) (per curiam).  Moreover, a Muslim prisoner's right to a pork-free diet would not extend to an employment situation.   See Barnett v. Rodgers, 410 F.2d 995, 1000-01 (D.C.Cir.1969).


6
Accordingly, for the reasons set forth by the district court in its order dated June 15, 1989, we hereby affirm the judgment of the court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.